Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendments, filed September 15, 2021, have been entered. Claims 1-20 have been cancelled. Claims 21-40 have been added. Claims 21-40 are currently pending in the application.

Information Disclosure Statement
The information disclosure statement filed September 15, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 21-29 and 32-36 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smole (U.S. Patent No. 6,425,527).
Regarding claim 21, Smole discloses a method of regulating a condition of a sleep surface, the method comprising: providing an article of bedding (where the pad 68 would rest upon a mattress, see Col. 5, lines 36-49, the mattress and pad 68 comprising the article of bedding) comprising the sleep surface 68 and a sensor 70 (Figure 5 and Col. 6, lines 15-40); determining a value of the condition using the sensor 70 (Col. 6, lines 15-40); and sending a signal from the sensor 70 (through controller 54) to a vacuum 52 such that the vacuum 52 draws air from the sleep surface 68 to change the value (Col. 2, lines 17-33, where a vacuum means is used to control the air flow through the sleeping surface, and see Col. 6, lines 15-40).
Regarding claim 22, Smole discloses the subject matter as discussed above with regard to claim 21. Smole further discloses wherein the condition is temperature and the value is degrees (Figure 5 and Col. 6, lines 15-40, where a user sets a predetermined temperature limit using dial 58 and the thermistor 54 controller detects the temperature via sensor probes 70 in bedding 68 and Col. 6, line 64-Col. 7, line 9, where the temperature is set in degrees).
Regarding claim 23, Smole discloses the subject matter as discussed above with regard to claim 21. Smole further discloses wherein the condition is temperature and the value is degrees (Figure 5 and Col. 6, lines 15-40, where a user sets a predetermined temperature limit using dial 58 and the thermistor 54 detects the temperature via sensor probes 70 in bedding 68), the vacuum 52 drawing air from the sleep surface 68 to change the value from a first amount of degrees to a second amount of degrees that is less than the first amount of degrees (Col. 6, lines 15-40, where, when a temperate exceeds the predetermined limit, the controller 54 directs vacuum means 52 to draw more air from the bedding 68 and Col. 6, line 64-Col. 7, line 9, where the temperature is set in degrees).
Regarding claim 24, Smole discloses the subject matter as discussed above with regard to claim 21. Smole further discloses wherein the sensor 70 is a temperature sensor (Figure 5 and Col. 6, lines 15-40).
Regarding claim 25, Smole discloses the subject matter as discussed above with regard to claim 21. Smole further discloses sending a second signal from the sensor 70 (via controller 54) to the vacuum 52 such that the vacuum stops drawing air from the sleep surface 68 (Col. 6, lines 15-47, where detecting temperature below a certain threshold will cause the fan to decrease in speed, while in certain embodiments this may involve turning the fan on and off).
Regarding claim 26, Smole discloses the subject matter as discussed above with regard to claim 21. Smole further discloses wherein the article of bedding is a mattress (where the pad 68 would rest upon a mattress, see Col. 5, lines 36-49, the mattress and pad 68 comprising the article of bedding).
Regarding claim 27, Smole discloses the subject matter as discussed above with regard to claim 21. Smole further discloses wherein the temperature sensor 70 is configured to turn the vacuum 52 on when the temperature of the sleep surface exceeds a selected temperature (see Col. 6, lines 15-47 where the controller 54 may adjust the voltage going to the fan motor to increase the speed of the fan drawing air from the bedding 68 when the temperature exceeds a set point, and in certain embodiments this may involve turning the fan on and off).
Regarding claim 28, Smole discloses the subject matter as discussed above with regard to claim 21. Smole further discloses wherein the vacuum 52 is connected to the article of bedding by a hose 62 (Figure 5 and Col. 5, lines 50-67).
Regarding claim 29, Smole discloses the subject matter as discussed above with regard to claim 21. Smole further discloses wherein the article of bedding 68 comprises an inlet (see annotated Figure 5, below) that is in communication with a cavity of the article of bedding 68 (Figure 8, where the conduits are embedded within the pad 68) the vacuum 52 is connected to the inlet by a hose 62 (Figure 5 and Col. 5, lines 50-67).

    PNG
    media_image1.png
    324
    768
    media_image1.png
    Greyscale

Regarding claims 32, Smole discloses the subject matter as discussed above with regard to claim 21. Smole further discloses wherein the vacuum 52 comprises a motor 14 (Figure 4 and Col. 6, lines 41-47 where the embodiment of Figure 5 may comprise a motor) and the signal from the sensor 70 turns the motor on to cause the vacuum 52 to create negative pressure that draws air from the sleep surface (Col. 6, lines 41-47 where the controller 54 may adjust the voltage going to the fan motor to increase or decrease the speed of the fan drawing air from the bedding 68).
Regarding claim 33, Smole discloses the subject matter as discussed above with regard to claim 21. Smole further discloses wherein the sleep surface 68 includes a plurality of pores that are in communication with the vacuum 52 (Col. 2, lines 21-27 where the pad 68 may comprise a plurality of holes or openings which can be considered pores in the upper surface of the pad to allow air to be drawn from the sleep environment).
Regarding claim 34, Smole discloses a method of regulating a temperature of a sleep surface, the method comprising: providing a mattress comprising the sleep surface 68 (where the pad 68 would rest upon a mattress, see Col. 5, lines 36-49) and a temperature sensor 70; determining the temperature of the sleep surface 68 using the temperature sensor 70 (Col. 6, lines 15-40); and sending a signal from the temperature sensor 70 (via controller 54) to a vacuum 52 such that the vacuum 52 draws air from the sleep surface 68 to decrease the temperature of the sleep surface 68 (Col. 2, lines 17-33, where a vacuum means is used to control the air flow through the sleeping surface, and see Col. 6, lines 15-40, and see Col. 6, lines 15-47 where the controller 54 may adjust the voltage going to the fan motor to increase or decrease the speed of the fan drawing air from the bedding 68).
Regarding claim 35, Smole discloses the subject matter as discussed above with regard to claim 34. Smole further discloses wherein the temperature sensor 70 is configured to turn the vacuum 52 on when the temperature of the sleep surface exceeds a selected temperature (see Col. 6, lines 15-47 where the controller 54 may adjust the voltage going to the fan motor to increase the speed of the fan drawing air from the bedding 68 when the temperature exceeds a set point, and in certain embodiments this may involve turning the fan on and off).
Regarding claim 36, Smole discloses the subject matter as discussed above with regard to claim 34. Smole further discloses sending a second signal from the sensor 70 (via controller 54) to the vacuum 52 such that the vacuum stops drawing air from the sleep surface 68 (Col. 6, lines 15-47, where detecting temperature below a certain threshold will cause the fan to decrease in speed, while in certain embodiments this may involve turning the fan on and off).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25, 27, 32, 35, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Smole in view of Alletto, Jr. et al. (U.S. Publication No. 2015/0208814), hereinafter referred to as Alletto.
Regarding claims 25 and 36, Smole discloses the subject matter as discussed above with regard to claims 21 and 34, respectively. Smole further discloses sending a second signal from the sensor 70 (via controller 54) to the vacuum 52 such that the vacuum stops drawing air from the sleep surface 68 (Col. 6, lines 15-47, where detecting temperature below a certain threshold will cause the fan to decrease in speed, while in certain embodiments this may involve turning the fan on and off). To the extent it may be argued that Smole does not explicitly disclose a second signal from the sensor to the vacuum such that the vacuum stops drawing air from the sleep surface, it nevertheless would have been obvious to one of ordinary skill in the art before the effective filing date as set forth below.
Alletto teaches a second signal from the sensor 52 to the vacuum 32 such that the vacuum 32 stops drawing air from the sleep surface (paragraph 0044).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Smole to send a second signal from the sensor to the vacuum such that the vacuum stops drawing air from the sleep surface, as taught by Smole, because doing so would allow a user to save money on utility bills be reducing the time the vacuum is powered on during the night when the temperature reaches a comfortable set point and stopping the vacuum would prevent the vacuum from continuing to draw air and lower the temperature past the set point to create and achieve an ambient equilibrium between the sleeper and his or her environment (paragraph 0044).
Regarding claims 27, Smole discloses the subject matter as discussed above with regard to claim 21. Smole further discloses wherein the sensor 70 is configured to turn the vacuum 52 on when the value exceeds a selected threshold (see Col. 6, lines 15-47 where the controller 54 may adjust the voltage going to the fan motor to increase the speed of the fan drawing air from the bedding 68 when the temperature exceeds a set point, and in certain embodiments this may involve turning the fan on and off). To the extent it may be argued that Smole does not explicitly disclose wherein the sensor is configured to turn the vacuum on when the value exceeds a selected threshold, it nevertheless would have been obvious to one of ordinary skill in the art before the effective filing date as set forth below.
Alletto teaches wherein the sensor 52 is configured to turn the vacuum 32 on when the value or temperature exceeds a selected threshold (paragraph 0044).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Smole so the sensor is configured to turn the vacuum on when the value exceeds a selected threshold, as taught by Smole, because doing so would allow the environmental control to be switched between an on and off position during the night, allowing a user to save money on utility bills be reducing the time the vacuum is powered on during the night when the temperature reaches a comfortable set point and stopping the vacuum would prevent the vacuum from continuing to draw air and lower the temperature past the set point to create and achieve an ambient equilibrium between the sleeper and his or her environment (paragraph 0044).
Regarding claim 32, Smole discloses the subject matter as discussed above with regard to claim 21, respectively. Smole further discloses wherein the vacuum 52 comprises a motor 14 (Figure 4 and Col. 6, lines 41-47 where the embodiment of Figure 5 may comprise a motor) and the signal from the sensor 70 turns the motor on to cause the vacuum 52 to create negative pressure that draws air from the sleep surface (Col. 6, lines 41-47 where the controller 54 may adjust the voltage going to the fan motor to increase or decrease the speed of the fan drawing air from the bedding 68). To the extent it may be argued that Smole does not explicitly disclose the signal from the sensor turns the motor on to cause the vacuum to create negative pressure that draws air from the sleep surface, it nevertheless would have been obvious to one of ordinary skill in the art before the effective filing date as set forth below.
Alletto teaches the signal from the sensor 32 turns the vacuum 32 on and causes the vacuum 32 to create negative pressure that draws air from the sleep surface 26 (paragraph 0044 and Figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Smole so the signal from the sensor turns the motor on to cause the vacuum to create negative pressure that draws air from the sleep surface, as taught by Smole, because doing so would allow the environmental control to be switched between an on and off position during the night, allowing a user to save money on utility bills be reducing the time the vacuum is powered on during the night when the temperature reaches a comfortable set point and stopping the vacuum would prevent the vacuum from continuing to draw air and lower the temperature past the set point to create and achieve an ambient equilibrium between the sleeper and his or her environment (paragraph 0044).
Regarding claims 35, Smole discloses the subject matter as discussed above with regard to claim 34. Smole further discloses wherein the temperature sensor 70 is configured to turn the vacuum 52 on when the temperature of the sleep surface exceeds a selected temperature (see Col. 6, lines 15-47 where the controller 54 may adjust the voltage going to the fan motor to increase the speed of the fan drawing air from the bedding 68 when the temperature exceeds a set point, and in certain embodiments this may involve turning the fan on and off). To the extent it may be argued that Smole does not explicitly disclose wherein the temperature sensor is configured to turn the vacuum on when the temperature of the sleep surface exceeds a selected temperature, it nevertheless would have been obvious to one of ordinary skill in the art before the effective filing date as set forth below.
Alletto teaches wherein the temperature sensor 52 is configured to turn the vacuum 32 on when the temperature of the sleep surface 26 exceeds a selected temperature (paragraph 0044).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Smole so the temperature sensor is configured to turn the vacuum on when the temperature of the sleep surface exceeds a selected temperature as taught by Smole, because doing so would allow the environmental control to be switched between an on and off position during the night, allowing a user to save money on utility bills be reducing the time the vacuum is powered on during the night when the temperature reaches a comfortable set point and stopping the vacuum would prevent the vacuum from continuing to draw air and lower the temperature past the set point to create and achieve an ambient equilibrium between the sleeper and his or her environment (paragraph 0044).
Claims 30, 31, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Smole in view of Lindsay (U.S. Patent No. 5,924,164).
Regarding claim 30, Smole discloses the subject matter as discussed above with regard to claim 21. Smole further discloses wherein the article of bedding 68 is positioned in a room (Col. 5, lines 36-49 where the bedding 68 is positioned on a bed), the article of bedding 68 being connected to the outlet by a hose 62 (Figure 5). Smole does not disclose the vacuum being part of a central vacuum system that includes an outlet that is disposed in a wall of the room, the article of bedding being connected to the outlet by a hose.
Lindsay teaches the vacuum being part of a central vacuum system 10, that includes an outlet 30 that is disposed in a wall of the room (Figure 1), the article 38 being connected to the outlet 30 by a hose 40 (Figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Smole so the vacuum being part of a central vacuum system that includes an outlet that is disposed in a wall of the room, the article of bedding being connected to the outlet by a hose, as taught by Lindsay, because doing so would merely amount to the combination of prior art elements (the bedding system of Smole and the central vacuum system of Lindsay) according to known methods (where Smole is connected to a vacuum through a hose 62, as shown in Figure 5, and the vacuum system of Lindsay is connected via a hose 40, see Figure 1) that yields predictable results as the bedding system of Smole, which utilizes a fan to create a vacuum to suction air from the sleep surface through a hose, performs the same function as the central vacuum system of Lindsay. In this regard, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) and MPEP 2143 are relevant.
Regarding claim 31, Smole discloses the subject matter as discussed above with regard to claim 21. Smole further discloses wherein the article of bedding 68 is positioned in a room and comprises an inlet that is in communication with a cavity of the article of bedding 68 (see annotated Figure 5, above, and see Col. 5, lines 36-49 where the bedding 68 is positioned on a bed). Smole does not disclose the vacuum being part of a central vacuum system that includes an outlet that is disposed in a wall of the room, the inlet being connected to the outlet by a hose.
Lindsay teaches the vacuum being part of a central vacuum system 10, that includes an outlet 30 that is disposed in a wall of the room (Figure 1), the inlet (defined by the end of hose 40 that is attached at the upper part of handle 38, Figure 1) being fixed directly to a wall of the room. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Smole so the vacuum is part of a central vacuum system that includes an outlet that is disposed in a wall of the room, the inlet being connected to the outlet by a hose, as taught by Lindsay, because doing so would merely amount to the combination of prior art elements (the bedding system of Smole and the central vacuum system of Lindsay) according to known methods (where Smole is connected to a vacuum through a hose 62, as shown in Figure 5, and the vacuum system of Lindsay is connected via a hose 40, see Figure 1) that yields predictable results as the bedding system of Smole, which utilizes a fan to create a vacuum to suction air from the sleep surface through a hose, performs the same function as the central vacuum system of Lindsay. In this regard, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) and MPEP 2143 are relevant.
Regarding claim 37, Smole discloses the subject matter as discussed above with regard to claim 34. Smole further discloses wherein the article of bedding 68 is positioned in a room and comprises an inlet that is in communication with a cavity of the article of bedding 68 (see annotated Figure 5, above, and see Col. 5, lines 36-49 where the bedding 68 is positioned on a bed). Smole does not disclose the vacuum being part of a central vacuum system that includes an outlet that is disposed in a wall of the room, the inlet being connected to the outlet by a hose.
Lindsay teaches the vacuum being part of a central vacuum system 10, that includes an outlet 30 that is disposed in a wall of the room (Figure 1), the inlet (defined by the end of hose 40 that is attached at the upper part of handle 38, Figure 1) being fixed directly to a wall of the room. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Smole so the vacuum is part of a central vacuum system that includes an outlet that is disposed in a wall of the room, the inlet being connected to the outlet by a hose, as taught by Lindsay, because doing so would merely amount to the combination of prior art elements (the bedding system of Smole and the central vacuum system of Lindsay) according to known methods (where Smole is connected to a vacuum through a hose 62, as shown in Figure 5, and the vacuum system of Lindsay is connected via a hose 40, see Figure 1) that yields predictable results as the bedding system of Smole, which utilizes a fan to create a vacuum to suction air from the sleep surface through a hose, performs the same function as the central vacuum system of Lindsay. In this regard, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) and MPEP 2143 are relevant.
Claims 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Smole in view of Aramli (U.S. Publication No. 2015/0121621).
Regarding claim 38, Smole discloses the subject matter as discussed above with regard to claim 34.  Smole further discloses a motor 14 (Figure 4 and Col. 6, lines 41-47 where the embodiment of Figure 5 may comprise a motor); the motor 14 causes the vacuum 52 to create negative pressure that draws air from the sleep surface 68 (Col. 2, lines 17-33, where a vacuum means is used to control the air flow through the sleeping surface, and see Col. 6, lines 15-40).
Smole does not disclose a signal from a remote control that causes the motor to turn on.
Aramli teaches a motor 24 (paragraph 0036) and a signal from a remote control 105 that turns the motor on (Figure 7 and paragraphs 0036 and 0068).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Smole so a signal from a remote control causes the motor to turn on, as taught by Aramli, because doing so would allow a user to operate the bedding environmental control from anywhere in a wireless range, such while lying in bed, allowing the user to more easily adjust the settings of the environmental control (paragraph 0033).
Regarding claim 39, Smole discloses a method of regulating temperature of a sleep surface, the method comprising: providing a mattress comprising the sleep surface 68 (where the pad 68 would rest upon a mattress, see Col. 5, lines 36-49) sending a signal (through controller 54) to a vacuum 52 such that the vacuum 52 creates negative pressure that draws air from the sleep surface to decrease the temperature of the sleep surface 68 (Col. 2, lines 17-33, where a vacuum means is used to control the air flow through the sleeping surface, and see Col. 6, lines 15-40). Smole does not disclose sending a first signal from a remote control.
Aramli teaches sending a signal from a remote control 105 turns the motor of a fan on (Figure 7 and paragraphs 0036 and 0068).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Smole to send a first signal from a remote control, as taught by Aramli, because doing so would allow a user to operate the bedding environmental control from anywhere in a wireless range, such while lying in bed, allowing the user to more easily adjust the settings of the environmental control (paragraph 0033).
Regarding claim 40, Smole, as modified, discloses the subject matter as discussed above with regard to claim 39.  Smole, as modified, further discloses sending a second signal from the remote control 105 to the vacuum to terminate any negative pressure created by the vacuum (see Smole, Col. 6, lines 15-47, where detecting temperature below a certain threshold will cause the fan to decrease in speed, while in certain embodiments this may involve turning the fan on and off and see Aramli, Figure 7 and paragraph 0068, where the remote control controls the fan/blower 24) and paragraph 0070 and 0074, where the environmental control can be turned off by a user and through the microcontroller).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rawls-Meehan (U.S. Publication No. 2017/0360212)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON N LABARGE whose telephone number is (571)272-6098. The examiner can normally be reached M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALISON N LABARGE/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673                                                                                                                                                                                                        
11/4/2022